COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00609-CR


MATTHEW LEE BARNETT                                               APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

               FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                          TRIAL COURT NO. CR12446

                                   ----------

                                  OPINION

                                   ----------

                               I. INTRODUCTION

       Appellant Matthew Lee Barnett appeals his convictions for possession of

less than one gram of methamphetamine and delivery of between four and 200

grams of methamphetamine. In one point, Barnett argues that the trial court

abused its discretion by denying his motion to suppress evidence discovered

after police stopped him, arrested him, and searched his vehicle and person. We

will affirm.
                                II. BACKGROUND

      The State’s charges against Barnett stem from a series of events in which

undercover police officers conducted a narcotics purchase from two of Barnett’s

associates. The fruits of the resulting arrests in that transaction led police to

Barnett. After stopping Barnett’s vehicle in Granbury, Texas, police arrested him.

Following the State’s indictment, Barnett filed a motion to suppress evidence

stemming from that stop. At the suppression hearing, the State stipulated that

they did not stop and search Barnett and his vehicle pursuant to a warrant.

      Ray Miller, a narcotics investigator with the Hood County Sheriff’s Office,

testified that on September 7, 2012, he texted with and then arranged to meet

William Youngstrom and Travis Duval in Cresson, Texas, to conduct an

undercover narcotics purchase. The deal was for Miller, playing his role as an

undercover officer, to meet Youngstrom and Duval at a convenience store, get

into Duval’s vehicle, and purchase a quarter ounce of methamphetamine for

$550. As Miller got into Duval’s vehicle, he overheard Duval say to someone on

his cellphone, “He just got in.” Miller bought methamphetamine from Youngstrom

and Duval and then immediately arrested them. Because Youngstrom and Duval

were found in possession of 8.5 grams of methamphetamine during the arrest

and because they sold the methamphetamine to Miller, both were arrested for

delivery of a controlled substance weighing between four and 200 grams, a first-

degree felony. See Tex. Health & Safety Code § 481.112 (West 2010). During

these arrests, Miller confiscated both Youngstrom’s and Duval’s cellphones.


                                        2
Soon after, Duval’s phone rang and the name “Matt” appeared on the screen.

Miller did not answer the call.

      Shortly thereafter, however, Youngstrom’s phone rang with the same

name appearing on the screen. Miller answered this call. According to Miller,

the person on the other end of the phone claimed ownership of the

methamphetamine and expressed to Miller that Miller owed him money for the

drugs. Miller said that during this phone conversation, he left “Matt” with the

impression that he had “robbed his couriers.”

      Miller then transferred “Matt”[’s] number to his own phone and began

texting with him.    Through a series of texts between “Matt” and Miller, the

contents of which the State introduced at the suppression hearing, “Matt”

indicated again that Duval and Youngstrom were his couriers, that he assumed

Miller had robbed them, and that he was willing to do business with Miller “if

[they] could get past this particular setback and [Matt] could get his money.”

      Miller arranged to meet “Matt” in Granbury, a city approximately thirteen

miles from Cresson. Approximately five hours after Youngstrom’s and Duval’s

arrests, “Matt” texted that he was ready to meet with Miller. Through texts, “Matt”

instructed Miller that he was in a Classic Inn motel in Granbury “five minutes

away from Walmart”; that he was on his way to meet Miller at a local restaurant

to collect the money regarding the transaction with Youngstrom and Duval; and

that he would be driving a “blue Suzuki SUV.” Miller said that he and fellow

officers were very familiar with this area of Granbury.


                                         3
      During this time, Miller said he was in constant contact with other Hood

County Sheriff’s officers, relaying them all of this information. Miller said that he

had instructed other officers to stop “Matt” before the arranged meetup because,

through texts, Miller had come to believe that “Matt” might be in possession of

guns and because Miller was concerned that if the meetup occurred, officer

safety would be an issue.

      Richard Odom, a patrol sergeant for the Hood County Sheriff’s Office, also

testified at the suppression hearing. He said that he worked with Miller during

the events of September 8, 2012. According to Odom, Miller had advised him of

the meetup with “Matt.” Odom specifically testified that Miller had relayed to him

that “Matt” would be in a blue Suzuki SUV near a specific hotel in Granbury and

that this vehicle was related to the earlier drug buy involving Youngstrom and

Duval. Odom said that he relayed this information to fellow officers, who were

also working in conjunction with Miller, and that he witnessed one of the officers,

pursuant to Miller’s instructions, stop a vehicle matching the description Miller

had given in the area where Miller said it would be. Odom said that he was

trailing Hood County Sheriff’s Deputy Josh Lane as Lane initiated the stop of the

blue Suzuki SUV.

      Lane also testified at the suppression hearing. Lane said that he began

tailing Barnett’s vehicle on the night of September 8, 2012, because it matched

the description of a vehicle that he had been informed needed to be stopped.

Specifically, Lane said that he had “[r]eceived information that a subject was


                                         4
coming into Granbury by the name of Matt, [who] was supposed to be driving a

blue Suzuki, [and] supposed to be coming into town in regards to a . . . narcotics

arrest made earlier in the day in Cresson.” Lane said that he initially followed the

“blue Suzuki SUV” because it was near “a hotel . . . about five minutes from the

local Walmart,” a location he had learned from other officers would be where

“Matt” would be found. Like the other officers who testified, Lane said that he

was very familiar with that area of Granbury. Lane averred that he followed

Barnett for a short time to see if he would commit a traffic violation.

      According to Lane, as Barnett neared “the location where [he] was

supposed to go to meet” Miller, he initiated a traffic stop, ostensibly because

Barnett had failed to maintain driving in a single lane. After stopping Barnett,

Lane “ran the license plate” and discovered that Barnett’s first name was

“Matthew.” From there, Lane asked Barnett if he would consent to a vehicle

search. By Lane’s account, Barnett initially replied that he did not want Lane to

“tear up his car,” but after Lane reassured him that he would not tear up the

vehicle, Barnett consented to a search.

      While searching Barnett’s vehicle, another deputy discovered an unlocked

safe in the trunk of the vehicle. Upon opening the safe, Lane said he “detected

the strong odor of marijuana” emanating from the safe. He also found “plastic

spoons, needles, [and] cut-off straws with a crystal-like substance inside them.”

He then placed Barnett under arrest. Further searching of the vehicle revealed




                                          5
marijuana seeds and a cigarette pack found in the passenger area containing

0.23 grams of methamphetamine.

      At the close of the suppression hearing, the trial court denied Barnett’s

motion to suppress. In its findings of fact and conclusions of law, the trial court

specifically found that at the time of the stop, Lane had received enough

information from other officers to have formed a reasonable suspicion that

Barnett was a party to the transaction that occurred earlier that day in Cresson,

and that therefore Lane had reasonable suspicion that Barnett was engaged in

criminal activity. The trial court also specifically found that Barnett had “freely

and voluntarily consented to the officers’ search of his vehicle.”

      A jury returned a verdict of guilty on both of the State’s charges—

possession of a controlled substance less than one gram and, as a party to the

offense, delivery of a controlled substance between four and 200 grams. The

jury assessed punishment at two years’ confinement for the possession charge

and forty years’ confinement for the delivery charge. The trial court entered

judgment accordingly, ordering the sentences to run concurrently, and this

appeal followed.

                                  III. DISCUSSION

      In his sole point, Barnett states that he is contesting “the validity of the

traffic stop and its duration.” Among the arguments contained in his sole point

regarding his contention that the trial court erred by not suppressing the

evidence, Barnett argues that he did not commit a traffic offense in Lane’s


                                          6
presence; that the duration of Lane’s detention, based on an alleged traffic

violation, surpassed the necessary time to obtain his consent to search his

vehicle; and that Lane did not have probable cause to arrest him for his

involvement in the arrests earlier in the day in Cresson. Barnett goes on to argue

that because the evidence he sought to suppress “was the basis of the charges

for which [he] was convicted,” his convictions should be reversed. We disagree.

      We first note that Barnett did not argue at the trial court specifically what

evidence the trial court should have suppressed. See Miller v. State, 312 S.W.3d
162, 166 (Tex. App.—Fort Worth 2010, no pet.) (“Nowhere, though, has

Appellant identified the specific items of evidence or categories of evidence he

sought to exclude by challenging the three search warrants.”); see also Brennan

v. State, 140 S.W.3d 779, 781 (Tex. App.—Houston [14th Dist.] 2004, pet. ref’d)

(holding global request to suppress “all evidence seized or obtained” from

alleged illegal searches and failure “to identify what, if any, evidence was ruled

upon by the denial” presented nothing for appellate review). In his suppression

motion filed in the trial court, Barnett requested that “[a]ll evidence, both physical

evidence as well as statements by [Barnett], collected as a result of the traffic

stop in this case should be suppressed.” On appeal, Barnett has requested that

this court reverse the trial court’s order denying his motion to suppress and hold

that the trial court should have suppressed “any items found in the SUV or on

[his] person after the traffic stop, including but not limited to: phones, straws,

baggies and scales.” Thus, there is authority to suggest that Barnett has not


                                          7
preserved his point for our review. See Swain v. State, 181 S.W.3d 359, 365

(Tex. Crim. App. 2005), cert. denied, 549 U.S. 861 (2006) (“Appellant’s global

statements in his pretrial motion to suppress were not sufficiently specific to

preserve the arguments he now makes on appeal.”).

      But even considering Barnett’s argument that all the evidence gathered

from his vehicle, “as well as statements [made]” after Lane detained him, should

have been suppressed, Barnett’s sole point on appeal must be overruled

because he fails to challenge a ground stated by the trial court in its findings of

fact and conclusions of law as to why Lane’s stopping of Barnett was in fact

constitutionally firm—that Lane had reasonable suspicion that Barnett was a

party to the methamphetamine sale that occurred in Cresson prior to Lane having

stopped him.

      A.    Standard of Review

      We review a trial court’s ruling on a motion to suppress evidence under a

bifurcated standard of review.    Amador v. State, 221 S.W.3d 666, 673 (Tex.

Crim. App. 2007); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997).

We give almost total deference to a trial court’s rulings on questions of historical

fact and application-of-law-to-fact questions that turn on an evaluation of

credibility and demeanor, but we review de novo application-of-law-to-fact

questions that do not turn on credibility and demeanor. Amador, 221 S.W.3d at

673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim. App. 2005); Johnson v.

State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002).


                                         8
      It is a longstanding rule that an appellate court must uphold the trial court’s

order on a motion to suppress “on any theory of law applicable to the case.” See

State v. Esparza, 413 S.W.3d 81, 85 (Tex. Crim. App. 2013) (citing Calloway v.

State, 743 S.W.2d 645, 651–52 (Tex. Crim. App. 1988)); see also Alford v. State,

400 S.W.3d 924, 929 (Tex. Crim. App. 2013) (holding that conclusions of law are

reviewed de novo so that trial court’s order is upheld under any legal theory

supported by the facts).

      B.     Lane’s Reasonable Suspicion

      Even though Lane testified that one of the reasons he initiated a traffic stop

of Barnett’s vehicle was because Barnett had failed to maintain a single lane of

traffic, the trial court did not make such a finding.       Instead, the trial court

specifically found that Lane had reasonable suspicion to stop Barnett based on

the information he had received from fellow officers regarding Barnett’s

involvement in the arrests of Youngstrom and Duval. This finding is supported by

the law and the facts as determined at the suppression hearing.

      Under the Fourth Amendment, a warrantless detention of a person that

amounts to less than a full-blown custodial arrest must be justified by reasonable

suspicion. Derichsweiler v. State, 348 S.W.3d 906, 914 (Tex. Crim. App.), cert.

denied, ___ U.S. ___, 132 S. Ct. 150 (2011). A police officer has reasonable

suspicion to detain if he has specific, articulable facts that, combined with rational

inferences from those facts, would lead him to reasonably conclude that the

person detained is, has been, or soon will be engaged in criminal activity. Id.


                                          9
This standard is an objective one that disregards the actual subjective intent of

the arresting officer and looks, instead, to whether there was an objectively

justifiable basis for the detention.    Id.   It also looks to the totality of the

circumstances—those circumstances may all seem innocent enough in isolation,

but if they combine to reasonably suggest the imminence of criminal conduct, an

investigative detention is justified.   Id.   The relevant inquiry is not whether

particular conduct is innocent or criminal, but the degree of suspicion that

attaches to particular noncriminal acts. Woods v. State, 956 S.W.2d 33, 38 (Tex.

Crim. App. 1997). Moreover, the detaining officer need not be personally aware

of every fact that objectively supports a reasonable suspicion to detain; rather,

the cumulative information known to the cooperating officers at the time of the

stop is to be considered in determining whether reasonable suspicion exists.

Derichsweiler, 348 S.W.3d at 914.

      Here, despite Barnett’s contention that the only reason Lane gave at the

suppression hearing for stopping him was a perceived traffic violation, Lane

testified that other cooperating officers had relayed to him specific, articulable

facts that, when combined with rational inferences, would have led him to believe

that Barnett was involved in the transaction that led to the arrests of Youngstrom

and Duval earlier that day. Lane testified that he had received information that a

“Matt” was coming into Granbury “in regards to a transaction or narcotics arrest

made earlier in the day in Cresson.” Lane also testified that he stopped Barnett’s

“blue Suzuki SUV” because it was near “a hotel . . . about five minutes from the


                                         10
local Walmart,” a location he had learned from other officers would be where

Barnett’s vehicle would be found. And like the other officers who testified, Lane

said that he was very familiar with that area of Granbury. In its findings of fact,

the trial court found this testimony to be credible.

      We hold that the trial court did not abuse its discretion by finding that Lane

had reasonable suspicion to stop Barnett’s vehicle. See Orsag v. State, 312
S.W.3d 105, 114 (Tex. App.—Houston [14th Dist.] 2010, pet ref’d) (holding that

officer had reasonable suspicion to stop defendant’s vehicle for speeding after

receiving information from fellow officer describing the make, model, and location

of defendant’s vehicle); see also Francis v. State, No. 08-03-00316-CR, 2005 WL
1208142, at *2 (Tex. App.—El Paso May 19, 2005, no pet.) (not designated for

publication) (“The undercover officer had first-hand knowledge of the offense and

relayed that knowledge to his fellow officers.”).

      C.     Barnett Consented to Lane’s Search of His Vehicle

      In another portion of Barnett’s sole point, he contends that the duration of

Lane’s stop exceeded the necessary duration applicable to a traffic violation.

Again we note that the trial court did not make an explicit finding of fact or

conclusion of law that Lane stopped Barnett for a traffic violation.       We do,

however, conclude that the trial court’s finding of fact that Barnett consented to

an unlimited search of his vehicle is supported by the facts adduced at the

suppression hearing.




                                          11
      We also find support in the record for the trial court’s conclusion of law that

Barnett “freely and voluntarily consented to the officers’ search of his vehicle”

and that such consent was “positive and unequivocal.” This conclusion is based

on Lane’s testimony that Barnett expressly consented to the search, which the

trial court found to be true. See James v. State, 102 S.W.3d 162, 173 (Tex.

App.—Fort Worth 2003, pet. ref’d) (“[R]easonable suspicion is not required for a

police officer to request consent to search an automobile after the reason for an

initial stop is concluded as long as a message is not conveyed that compliance is

required.”).

                                  IV. CONCLUSION

      We hold that the trial court did not abuse its discretion by denying Barnett’s

motion to suppress. Thus, we overrule Barnett’s sole point and affirm the trial

court’s judgments.



                                                    /s/ Bill Meier

                                                    BILL MEIER
                                                    JUSTICE

PANEL: DAUPHINOT, GARDNER, and MEIER, JJ.

Dauphinot, J., filed a dissenting opinion.

PUBLISH

DELIVERED: June 18, 2015




                                         12